Citation Nr: 1442786	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an asthma disorder.

2.  Entitlement to service connection for Crohn's disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from August 1979 to November 1979 and active duty service from September 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated June 2010 to July 2012 and October 2012 to September 2013 and the Veteran's appellate brief.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veteran's Benefits Management System.
  
The issue of entitlement to service connection for Crohn's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's asthma disorder had its onset during service.


CONCLUSION OF LAW
	
An asthma disorder was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, because it is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the Veteran's service treatment records (STRs) indicates a normal respiratory system upon entrance to ACDUTRA in June 1979.  Upon conclusion of her ACDUTRA period of service, in November 1979, the Veteran's medical history then lists "asthma childhood only (before age 12)."  The Veteran did not undergo another examination prior to the start of her active duty service in September 1980.  The Veteran was then diagnosed with asthma in November 1981 while in service and was noted to have asthma in her separation examination in April 1982, wherein her last asthma attack was reported as December 1981.  The Veteran has a current diagnosis of asthma.  

The Veteran underwent a VA medical examination in November 2010.  That examiner opined that the Veteran's asthma was less likely than not caused by or related to her service.  In support of her opinion, the examiner noted that the Veteran's asthma was a pre-existing condition and stated that there were no pulmonary function tests during service to support an aggravation claim.  

However, the Board finds that the November 2010 examiner's opinion is of little probative value in this case.  First, it is noted that the examiner reviewed only the Veteran's STRs, not the complete medical records for the Veteran.  Second, and more importantly, the mere mention of childhood asthma as medical history in the Veteran's STRs does not equate to being noted upon entry under VA law.  Review of the Veteran's STRs shows that she underwent only one entrance examination in June 1979, which did not note asthma or any other respiratory disorder.  Therefore, the Veteran is presumed sound.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  The November 2010 examiner's opinion is therefore inadequate as it applied inappropriate reasoning as well as an inappropriate standard of law.  As such, review of the evidence of record shows that the Veteran was diagnosed with asthma in service, credibly testified that she continued to suffer from asthma over the years, and is currently diagnosed with asthma.  Giving the Veteran every benefit of the doubt, service connection for asthma is warranted.


ORDER

Service connection for an asthma disorder is granted.


REMAND

The Board finds that a remand is necessary for further development of the Veteran's Crohn's disease claim.  The Board notes that the Veteran stated that she received treatment by private medical doctors for her Crohn's disease.  These records should be obtained and associated with the claims file.  Further, the Board notes that the Veteran's July 2012 VA examination was inadequate, as that examiner did not address all of the Veteran's inservice symptoms.  The July 2012 examiner also appeared to rely upon the fact that no actual diagnosis was given while in service, which is inadequate.  Therefore, a new VA examination should be obtained to address all of the Veteran's relevant in service complaints as well as to provide an opinion as to whether such complaints were symptoms of or related to her current Crohn's disease diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any private treatment records, including the private hospital in Miami and any and all treatment records from Homestead Air Force Base for the period of May 1982 to December 1983.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the etiology of any Crohn's disease that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran was seen on multiple occasions while in service for complaints of abdominal pain, chest pain, diarrhea, and vomiting.  The examiner must opine as to whether it is at least as likely as not that any diagnosed Crohn's disease disorder is causally or etiologically related to the Veteran's military service, to include whether the inservice complaints are early manifestations of the Crohn's disease.

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


